United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 2, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-10877
                          Summary Calendar



JAMES OLIVER LOVETT,

                                          Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,
                                        Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:02-CV-212
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     James Oliver Lovett, Texas prisoner # 671501, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition for

writ of habeas corpus in which he argued that his due process

rights were violated in connection with a prison disciplinary

proceeding.    Lovett was found guilty of soliciting assistance

from a medical staff member to violate prison rules by requesting




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10877
                                  -2-

non-prescription cold medication from the pill window and lost 90

days of accrued good-time credits.

     Lovett challenges the district court’s determination that he

failed to state a cognizable ground for habeas relief.

Specifically, Lovett argues that he was denied due process when

he lost accrued good-time credits as punishment for conduct which

he did not know was proscribed.     Further, where a liberty

interest is at stake, Lovett argues that sufficiency review is

proper.

     The district court correctly determined that Lovett had a

constitutionally protected liberty interest in the loss of his

accrued good-time credits.     See Malchi v. Thaler, 211 F.3d 953,

957-58 (5th Cir. 2000).   However, the district court erred when

it determined that Lovett failed to state a cognizable ground for

habeas relief.   Lovett has consistently maintained that his due

process rights were violated when he was punished for violating a

rule of which he had no notice.    This court has held that it is a

due process violation to punish a prisoner for behavior that he

could not have known was prohibited.        Reeves v. Pettcox, 19 F.3d

1060, 1061 (5th Cir. 1994); see also Adams v. Gunnell, 729 F.2d

362, 369-70 (1984) (imposition of severe punishment for conduct

the prisoner could not have known was against prison rules

violates basic due process).     Further, although judicial review

of a prison disciplinary proceeding is extremely limited, due

process requires that the findings be supported by some evidence
                             No. 03-10877
                                  -3-

in the record.   See Superintendent, Massachusetts Correctional

Inst. v. Hill, 472 U.S. 445, 454 (1985).

     Therefore, the district court’s judgment is VACATED and the

case is REMANDED to the district court for further proceedings

consistent with this opinion.

     VACATED AND REMANDED.